         Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 RUBRIK, INC.,                                     )
                                                   )
                       Plaintiff,                  )
                                                   )   Civil Action No. 6:21-cv-00135-ADA
        v.                                         )
                                                   )   JURY TRIAL DEMANDED
 COMMVAULT SYSTEMS, INC.,                          )
                                                   )
                       Defendant.
                                                   )

               AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Rubrik, Inc. (“Rubrik”), by and through its attorneys, for its Amended Complaint

against Defendant Commvault Systems, Inc. (“Commvault”), alleges as follows:

                                        THE PARTIES

       1.      Rubrik is a Delaware corporation with a principal place of business at 3495 Deer

Creek Road, Palo Alto, California 94304.

       2.      On information and belief, Commvault is a Delaware corporation with a principal

place of business at 1 Commvault Way, Tinton Falls, New Jersey 07724.

                                JURISDICTION AND VENUE

       3.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       4.      This Court has subject matter jurisdiction over the matters asserted herein under 28

U.S.C. §§ 1331 and 1338(a).

       5.      This Court has personal jurisdiction over Commvault in this action because, on

information and belief, Commvault has committed and continues to commit acts of infringement
           Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 2 of 34




within the State of Texas and this judicial district giving rise to this action, including by, among

other things, importing, offering to sell, and selling products and services that infringe the asserted

patents.

         6.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b). As noted above,

on information and belief, Commvault has committed and continues to commit acts of

infringement within this judicial district giving rise to this action, and Commvault has a regular

and established place of business in this judicial district, including at 13620 Ranch Rd. 620, Suite

A-150, Austin, Texas 78717. 1

                                     FACTUAL BACKGROUND

                                            Technology Overview

         7.      Modern businesses generate and retain vast amounts of data. The asserted patents

relate to data backup and recovery, which is the process of creating and storing copies of data in

such a way that data can be restored if needed, for example in the event of a data failure. Data

failure can result from hardware or software failure, data corruption, human error, cyberattack, or

some other event. Backup and recovery is an essential component of businesses’ disaster recovery

strategy, in addition to serving critical business needs with respect to data analytics.

                                                  Parties

         8.      Rubrik is an enterprise-level cloud data management company founded in January

2014. Since its inception, Rubrik has been repeatedly recognized as an innovative market disruptor

in the $48 billion cloud backup and recovery industry, and has enjoyed rapid success and adoption

of its groundbreaking enterprise-grade data management solutions with consumer-grade

simplicity.


1
    https://www.commvault.com/contact-us.



                                                    2
         Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 3 of 34




       9.      Rubrik has helped companies modernize and automate their data protection with its

fast and scalable data management solutions. Rubrik’s product portfolio includes its Cloud Data

Management backup platform; Polaris, a SaaS-based platform; Mosaic for protection of NoSQL

databases such as Apache Cassandra, DataStax Enterprise, and MongoDB, while assuring

application availability; and Network-Attached Storage data management services DataProtect,

DataDiscover, and DataFlow.

       10.     Commvault, a legacy player in the backup and recovery industry that was founded

in the 1980s, also offers enterprise-level data management services.

                                         Patents-in-Suit

       11.     U.S. Patent No. 10,852,998 (the “’998 patent”), entitled “Sub-Cluster Recovery

Using a Partition Group Index,” was duly and legally issued by the U.S. Patent and Trademark

Office on December 1, 2020. The ’998 patent is assigned to Rubrik. A copy of the ’998 patent is

attached as Exhibit A.

       12.     Rubrik owns all right, title, and interest in and to the ’998 patent. Rubrik has the

right to sue and recover for the infringement of the ’998 patent.

       13.     U.S. Patent No. 9,075,773 (the “’773 patent”), entitled “Prioritized Repair of Data

Storage Failures,” was duly and legally issued by the U.S. Patent and Trademark Office on July 7,

2015. The ’773 patent is assigned to Rubrik. A copy of the ’773 patent is attached as Exhibit B.

       14.     Rubrik owns all right, title, and interest in and to the ’773 patent. Rubrik has the

right to sue and recover for the infringement of the ’773 patent.

       15.     U.S. Patent No. 10,133,495 (the “’495 patent”), entitled “Converged Search and

Archival System,” was duly and legally issued by the U.S. Patent and Trademark Office on




                                                 3
            Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 4 of 34




November 20, 2018. The ’495 patent is assigned to Rubrik. A copy of the ’495 patent is attached

as Exhibit C.

          16.      Rubrik owns all right, title, and interest in and to the ’495 patent. Rubrik has the

right to sue and recover for the infringement of the ’495 patent.

          17.      The infringing Commvault products include, but are not limited to, the Commvault

Complete Backup and Recovery, Commvault Data Protection, and Commvault Disaster Recovery

software suites, related software features, and related products and services as identified and

described in greater detail in Counts One, Two, and Three below, as well as any other Commvault

products that practice the claims of the ’998 patent, ’773 patent, and/or the ’495 patent (the

“Accused Products”).

                                                  COUNT ONE

                         (Infringement of United States Patent No. 10,852,998)

          18.      Rubrik incorporates herein and re-alleges the allegations of the preceding

Paragraphs as if set forth fully herein.

          19.      The ’998 patent claims methods and systems of enabling recovery of data in a

partition group in a node of a distributed database through the use of a partition group index.

          20.      Apache Cassandra (“Cassandra”) is an example of an open source, distributed

database system that allows users to organize data within a cluster of multiple nodes. 2 These nodes

are grouped together into a “cluster,” in which data from one node is replicated to other nodes in

the cluster: 3




2
    https://cassandra.apache.org/doc/latest/architecture/overview.html
3
    https://www.tutorialspoint.com/cassandra/cassandra_architecture.htm



                                                          4
            Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 5 of 34




          21.      Databases like Cassandra organize the data on a node into one or more containers

or namespaces, known in Cassandra as KeySpaces. A Cassandra cluster contains one unique

container (or KeySpace) per node. 4 Data stored on one node is replicated to other nodes in the

same cluster, and the containers define data replication between nodes. 5 Therefore, in a typical

Cassandra cluster, for example, each node will contain multiple KeySpaces due to replication.

          22.      In the context of distributed databases, such as Cassandra, the ’998 patent claims

systems and methods for recovery of individual partition groups (e.g., data associated with

particular KeySpaces) within a cluster by indexing backups of data tables to the partition group

they originated from (i.e., creating a partition group index).

          23.      The ’998 patent discloses that, in a data storage environment having a plurality of

nodes, scanning data items stored in the plurality of nodes to create a partition group index that

indexes data items stored in the nodes into a plurality of partition groups, wherein each partition



4
    https://www.tutorialspoint.com/cassandra/cassandra_create_keyspace.htm
5
    https://cassandra.apache.org/doc/latest/cql/ddl.html



                                                           5
         Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 6 of 34




group corresponds to a node in the cluster and comprises a subset of data stored on the node. The

’998 patent further discloses that nodes in a new or recovered cluster may be instantiated with data

from particular partition groups by generating per node data for nodes in the new or recovered

cluster based on mappings between the partition groups and the initial plurality of nodes

represented in the partition group index. The ’998 patent also discloses that data from one or more

partition groups may be restored to a new node in the cluster from which it originated.

       24.     The ’998 patent recites multiple technical implementation details that address the

deficiencies in conventional prior art systems and methods for backup and restoration of

distributed databases, namely the inability to restore data on a partition group basis. ’998 patent

at 1:14–16; 3:34–4:11. The implementation details and combination of steps in the ’998 patent

claims would be recognized by persons of skill in the art as unconventional.

       25.     For example, the ’998 patent describes a novel and unconventional method of

recovering subsets of data on a particular node in a cluster. For instance, prior art systems allowed

for recovery on a full-node basis, but were not able to individually recover subsets of data (i.e.,

partition groups, such as Cassandra KeySpaces) on a single node. Id. at 3:34–36; 3:60–4:1. The

’998 patent improves upon these prior art systems and methods by retaining an index of data stored

in a node on a partition group basis, where a partition group comprises a particular subset of data

on the node, to enable retrieval and recovery of that specific partition group. Id. at 2:59–3:3; 3:6–

4:1.

       26.     The ’998 patent explains that “[u]sing the partition group index . . . data can be

recovered on a partition group basis rather than on a physical database node basis.” Id. at 3:34–

36. The unconventional creation and use of the partition group index as set forth in the ’998 patent

claims allows a data restoration system to “take[] the data items identified from the partition group




                                                 6
         Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 7 of 34




index for the partition group and fetch[] those data items from storage (e.g., from a secondary data

storage repository[,]”) which can then be “formatted into a format (e.g., recovery file) that can be

understood by the database.” Id. at 3:43–51. By contrast, in prior art systems, “data items would

have to be repopulated individually onto the database node by the database itself.” Id. at 3:63–

4:1. The novel systems and methods claimed in the ’998 patent fix this problem by allowing data

in any partition group—or combination of partition groups—to be “restored to a physical database

node in one relatively quick file action.” Id. at 3:60–63. Recovery on a partition group basis has

the additional benefit of improving overall system performance because “the production cluster

will continue processing requests for other data item tables and will not get affected due to recovery

of a particular data item table onto an independent node.” Id. at 4:8–11.

       27.     The ’998 patent further explains that the partition group index may be used to

efficiently instantiate experimental clusters by selectively recovering data in only one or a few

partition groups: “[f]or example, if an analytical team wants to run some experiment on production

data backed up at a particular time[,] [t]he embodiments above allow the team to use an

experimental cluster, not the production cluster, to experiment on that backed up data.” Id. at

4:17–21. In particular, “[u]sers can easily create a partition mapping (partition cluster to actual

nodes) and, using the partition group index, efficiently create the database files” to selectively

restore the data only in certain partition groups to a node in a new cluster. Id. at 4:25–30.

       28.     Commvault makes, uses, offers for sale, sells, and/or imports certain systems,

products, and/or services in the United States, such as Commvault Complete Backup & Recovery

(“Commvault Complete”), through which Commvault infringes, directly and indirectly, literally

and/or under the doctrine of equivalents, at least claims 1, 8–10, 17, and 18 of the ’998 patent.




                                                  7
           Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 8 of 34




         29.       Commvault advertises that its Commvault Complete software is capable of

restoring data associated with a specific KeySpace (i.e., a partition group) within a Cassandra

cluster. Upon information and belief, a Commvault Media Agent performs this operation by

indexing backups (e.g., snapshots) of data tables in a Cassandra cluster by the KeySpace that data

is contained in (i.e., the creation of a partition group index).

         30.       Commvault Complete is compatible with Cassandra.                 Commvault requires

installation of a specialized Cassandra Agent on each node in a Cassandra cluster. The Cassandra

Agent allows the cluster to interface with a Commvault Media Agent and thereby allow a

Commvault user to “back up the entire Cassandra cluster environment using the Cassandra Agent.”

In particular, the Cassandra Agent provides a “single interface to manage your Cassandra

environment” that includes “full and incremental backup support” and allows “granular-level

restores” of individual KeySpaces “to the source cluster or to a different Cassandra cluster from

the source.” 6

         31.       Commvault systems, products, and/or services satisfy all of the claim limitations of

at least claims 1, 8–10, 17, and 18 of the ’998 patent. For example, independent claims 1 and 10

of the ’998 patent recite:

     Claim 1. A method for sub-cluster recovery in a data storage environment having a plurality
     of nodes, the method comprising:

               scanning data items stored in the first plurality of nodes of a first cluster;
               while scanning, creating a partition group index, the partition group index indexing the
               data items into a plurality of partition groups, each partition group corresponding to a
               node of the first plurality of nodes and comprising a subset of data items stored in the
               node;
               storing the index; and
               instantiating a second cluster using a second plurality of nodes different, in number of
               nodes, from the first plurality of nodes, each node of the second plurality nodes being

6
    https://documentation.commvault.com/commvault/v11/article?p=30434.htm



                                                      8
           Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 9 of 34




               instantiated with data from at least one of the partition groups, the instantiating of the
               second cluster comprising for each node of the second plurality of nodes, generating
               per node data based on the mappings between the partition groups and the first plurality
               of nodes.
     Claim 10. A system for sub-cluster recovery in a data storage environment having a plurality
     of nodes, the system comprising:

               one or more non-transitory computer readable storage media;
               a processing system operatively coupled with the one or more computer readable
               storage media; and
               program instructions stored on the one or more computer readable storage media that,
               when read and executed by the processing system, direct the processing system to
               perform operations comprising:
               scanning data items stored in the first plurality of nodes of a first cluster;
               while scanning, creating a partition group index, the partition group index indexing the
               data items into a plurality of partition groups, each partition group corresponding to a
               node of the first plurality of nodes and comprising a subset of data items stored in the
               node;
               storing the index; and
               instantiating a second cluster using a second plurality of nodes different, in number of
               nodes, from the first plurality of nodes, each node of the second plurality nodes being
               instantiated with data from at least one of the partition groups, the instantiating of the
               second cluster comprising for each node of the second plurality of nodes, generating
               per node data based on the mappings between the partition groups and the first plurality
               of nodes.
         32.       A Commvault Cassandra Agent is installed and operates on each node in a

Cassandra cluster, which constitutes a data storage environment having a plurality of nodes. 7

         33.       A Commvault Media Agent, having read and write access to the Cassandra nodes,

scans data items stored in database nodes for the purposes of deduplication. When a block of data

is read from a source database, a unique signature is generated for that block using a hash

algorithm. The Commvault Media Agent compares that signature against existing signatures for

previously backed-up data blocks stored in a Deduplication Database. If the signature exists in the

Deduplication Database, the block location is obtained from the associated Commvault Media


7
    https://documentation.commvault.com/commvault/v11/article?p=30436.htm



                                                      9
           Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 10 of 34




Agent and this information is used in creating the object’s index entry, while the duplicate data

block is discarded. If the signature does not exist, the Media Agent writes the data block to

destination storage and uses that location to create the data block’s index entry in the Deduplication

Database. 8

           34.    On information and belief, the Commvault Media Agent creates a partition group

index during the scanning of the nodes. During the deduplication process (i.e., scanning), the

Commvault Media Agent has write access to disk libraries where data blocks are stored, and tracks

where blocks are written to destination storage in a Media Agent Index. This index allows the

blocks to be reassembled so that the object can be restored or copied to other locations. 9

           35.    In particular, on information and belief, the Commvault Media Agent creates a

partition group index that indexes the data items scanned into a plurality of partition groups.

Commvault advertises that its software “provides a granular browse option” when viewing

backups of data in a Cassandra cluster, including the ability to “view the KeySpaces and the

ColumnFamily entities [i.e. data] that KeySpace contains.” 10 On information and belief, the

Commvault Cassandra Agent associates scanned backup data (e.g., a snapshot of a data table in a

Cassandra node) with the KeySpace that data is associated with in an index, and stores this index,

in order to allow a user to browse backup data by KeySpace and ColumnFamily. 11




8
     https://documentation.commvault.com/commvault/v11/article?p=12401.htm
9
     Id.
10
     https://documentation.commvault.com/commvault/v11/article?p=30475.htm
11
     https://documentation.commvault.com/11.21/essential/107781_restore_cassandra_data.html



                                                      10
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 11 of 34




         36.       A Commvault Media Agent can instantiate a second cluster of nodes different, in

number of nodes, from the first plurality of nodes, where each node in the second cluster is

instantiated with data from at least one of the partition groups. A Commvault Media Agent can

perform an “out-of-place Cassandra restore” to “restore backed up data for individual KeySpaces,”

wherein a “restore operation of the Cassandra KeySpace” can be conducted to new Cassandra

cluster that has “[a] fewer number of nodes than the source” or “a larger number of nodes than the

source.” 12 If the number of nodes in the source and destination clusters are not the same, the

Commvault Cassandra Agent allows a user to set the same target node to multiple source nodes. 13

         37.       A Commvault Media Agent instantiates each node in the new cluster with data by

generating per node data based on the mapping between the partition groups and the first plurality

of nodes. On information and belief, the Commvault Media Agent retrieves backups of data tables

in the selected KeySpace(s) using the partition group index, which maps those data tables to that

KeySpace. The Commvault Media Agent then generates per node data for the new cluster by


 12
          https://documentation.commvault.com/commvault/v11/article?p=30482.htm;
https://documentation.commvault.com/11.21/essential/107784_restoring_individual_keyspaces.html;                   see   also
https://documentation.commvault.com/commvault/v11/article?p=30434.htm (“Use granular-level restores to perform
the following restore operations to the source cluster, or to a different Cassandra cluster from the source: . . . KeySpaces
and ColumnFamily [or] a single node restore.”)
13
     https://documentation.commvault.com/commvault/v11/article?p=30482.htm



                                                            11
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 12 of 34




configuring the retrieved backups into recovery files compatible with Cassandra. The Cassandra

SSTableLoader tool is used to stream data across the nodes of the new cluster according to the

replication strategy of the restored KeySpaces. 14

         38.      Claims 8, 9, 17, and 18 of the ’998 patent depend from either claim 1 or claim 10,

and are similarly infringed by Commvault Complete when used to restore data associated with one

or more individual KeySpaces in a Cassandra cluster. By way of example and without limitation,

a Cassandra cluster comprises a NoSQL data store; and a Cassandra KeySpace comprises a group

of data that is replicated across multiple nodes.

         39.      On information and belief, each of the above steps of the claimed methods is

performed by Commvault in the United States, and each element of the claimed systems is found

in Commvault’s products and/or services that are made, used, offered for sale, sold, and/or

imported into the United States. By making, using, offering for sale, selling, and/or importing into

the United States Commvault’s products and/or services without license or permission from

Rubrik, Commvault has infringed, and will continue to infringe, the ’998 patent in violation of 35

U.S.C. § 271(a).

         40.      In violation of 35 U.S.C. § 271(b), at least as of the filing of this Complaint,

Commvault has also actively induced, and will continue to actively induce, users of its infringing

system, products, and services to infringe the ’998 patent. Commvault offered and continues to

offer its infringing systems, services and products for sale, and instructed and continues to instruct

users to operate them in an infringing manner through, without limitation, advertisements, product

documentation or instructions, and customer support. By at least the filing of this Complaint,

Rubrik has disclosed to Commvault the existence of the ’998 patent and identified at least some


14
     https://documentation.commvault.com/11.21/essential/107784_restoring_individual_keyspaces.html



                                                      12
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 13 of 34




of Commvault’s systems, products, and/or services that infringe at least one claim of the ’998

patent. Thus, based on this disclosure, Commvault has knowledge of the ’998 patent and that its

activities infringe the ’998 patent. Based on Rubrik’s disclosures, Commvault has also known or

should have known since at least the filing of this Complaint that its customers, distributors,

suppliers, and other purchasers of the Accused Products are infringing the ’998 patent at least

because Commvault has known that it is infringing the ’998 patent. As a result of Commvault’s

inducement, users of its infringing system, products, and/or services have infringed and continue

to infringe the ’998 patent.

       41.     Commvault’s infringement of the ’998 patent has damaged and continues to

damage Rubrik in an amount yet to be determined, of at least a reasonable royalty and/or the lost

profits that Rubrik would have made but for Commvault’s acts of infringement.

                                           COUNT TWO

                      (Infringement of United States Patent No. 9,075,773)

       42.     Rubrik incorporates herein and re-alleges the allegations of the preceding

Paragraphs as if set forth fully herein.

       43.     The ’773 patent describes and claims methods and systems of prioritizing certain

repair tasks over others based on characteristic values associated with those repair events.

       44.     The ’773 patent discloses that data storage is managed over a network using a

network computer that generates a repair task in response to a repair event associated with one or

more new storage failures in the data storage system. Repair tasks are added to an ongoing task

list, and prioritized based on a priority value determined for each repair task. The priority value is

determined at least in part based on a comparison of one or more characteristic values associated

with tasks in the list. The ’773 patent also explains that a resource budget comprising network




                                                 13
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 14 of 34




bandwidth capacity is determined for a portion of the network, where the overall resource budget

includes separate values for each of the different portions of the network. Repair tasks in the task

list are promoted to active (i.e., running) repair tasks based on their priority values and the resource

budget: tasks with higher priority values are promoted over tasks with lower priority values, and

as many tasks can run as active repair tasks as the resource budget permits.

        45.     The ’773 patent recites technical implementation details that address the

deficiencies in conventional prior art systems and methods for job management. The ’773 patent

explains that the amount of data and the size of storage systems used by modern enterprises has

been increasing, and that “as the size of the data storage and the number of storage devices continue

to increase, data restoration may increasingly take a disadvantageously long time to complete.”

’773 patent at 1:23–26. Thus, the ’773 patent improves upon prior art job management systems

and methods by allowing resources such as network bandwidth capacity to be selectively allocated

to the most time-critical repair tasks in a task list or job queue. The implementation details and

combination of steps in the ’773 patent claims would be recognized by persons of skill in the art

as unconventional.

        46.     For example, the ’773 patent provides an unconventional improvement to job

management methods and systems that includes a novel method of determining a resource budget

comprising network bandwidth capacity. The ’773 patent explains that “bandwidth capacity for

different portions and/or sub-networks may be determined and tracked independently as part of a

resource budget.” ’773 patent at 21:20–23. This unconventional method of determining a resource

budget includes separate values for distinct portions of the network, such as “between the one or

more storage computers, storage management server computers, intervening networks, or the like.”

Id. at 21:16–19. The determined resource budget therefore allows “the topology of a network in




                                                  14
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 15 of 34




relationship to a particular storage failure [to] impact allocation of repair resources and/or the

execution of active repair tasks.” Id. at 21:23–25.

        47.     The determination of the resource budget also allows a user “to modify and/or

adjust one or more values in the resource budget and available for repair tasks and/or active repair

tasks,” including “the network bandwidth that is made available for repair tasks.” Id. at 22:10–16.

“For example, a user may limit the amount network bandwidth made available for repair resources

to 50% of utilization to guarantee sufficient bandwidth for other users of the network.” Id. at

22:16–19.

        48.     The ’773 patent provides that this novel method of resource budget determination

can be used to improve existing methods of prioritization of, and resource allocation between,

competing repair tasks, particularly where different repair tasks have both different priorities and

different network bandwidth requirements. Each repair task in a task list has a priority value

associated with it which is determined by comparing characteristic values associated with different

repair tasks.

        49.     The ’773 patent explains that repair tasks with higher priorities are promoted to

active repair tasks and assigned resources from the resource budget to being executing. Id. at 3:35–

49. In particular, “one or more repair tasks may be promoted to become active repair tasks based

on the priority value of the repair tasks such that the promoted repair tasks have a higher priority

. . . than other repair tasks in the task list, if any.” Id. at 4:41–44. Repair resources, such as network

bandwidth capacity, “sufficient for execution are allocated to the one or more repair tasks that are

promoted to active repair tasks.” Id. at 3:57–59. Furthermore, “if at least one other repair task

may be available to use the unallocated repair resources, that repair task may be promoted to an

active repair task [and] the unallocated repair resources may be allocated to the newly promoted




                                                   15
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 16 of 34




active repair task for execution.” Id. at 4:54–58. In this way, “[r]epair tasks may be prioritized

and/or queued until they are allocated resources to perform actions, or otherwise promoted to be

an active repair task.” Id. at 3:41–44.

        50.       Commvault makes, uses, offers for sale, sells, and/or imports certain systems,

products, and/or services in the United States, such as the Job Manager and/or Job Controller

functionalities of the Commvault CommCell Console (“Commvault Job Manager”), through

which Commvault infringes, directly and indirectly, literally and/or under the doctrine of

equivalents, at least claims 1, 7, 8, 14, and 15 of the ’773 patent.

        51.       Commvault systems, products, and/or services satisfy all of the claim limitations of

at least claims 1, 7, 8, 14, and 15 of the ’773 patent. For example, independent claim 1 of the ’773

patent recites:

    Claim 1. A method for managing data storage over a network using a network computer that
    executes instructions that perform actions, comprising:

              if at least one repair event is associated with at least one new storage failure on a storage
              unit or a repair symbol unit, generating at least one new repair task that is associated
              with the at least one new storage failure, wherein the at least one new repair task is
              added to a task list that includes at least one other repair task for at least one current
              storage failure;
              determining a priority value for each repair task in the task list based in part on a
              comparison of at least one characteristic value that is associated with each repair task
              in the task list, wherein a lower characteristic value generates a higher priority value
              over a higher characteristic value;
              determining a resource budget based on a network bandwidth capacity for at least one
              different portion of the network, wherein the resource budget includes separate values
              for each of the different portions of the network;
              promoting at least one repair task to be at least one new active repair task if the priority
              value for the at least one promoted repair task is higher than each other repair task and
              enough of the resource budget is available to execute the at least one new active repair
              task when each current working task is executing;
              promoting at least one repair task to be the at least one new active repair task if a priority
              value for the at least one promoted task is higher than the priority level of at least one
              current active repair task, wherein each current active repair task is demoted to a repair
              task that has a lower priority value than the priority value for the at least one new active


                                                     16
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 17 of 34




                repair task until enough of the resource budget is released to execute the at least one
                new active repair task;
                promoting the at least one repair task to the at least one new active repair task if a
                remainder of the resource budget enables execution of the at least one new active repair
                task when the priority value of the at least one new active repair task is lower than at
                least one other active repair task requiring other than the remainder to execute; and
                executing each active repair task to repair at least one storage failure that is associated
                with the active repair task.

          52.      The Commvault CommCell environment comprises one or more network

computers that manage data storage over a network. “In a CommCell instance, the hardware

components, such as the CommServe computer, client, MediaAgent, and storage devices

(including libraries), are interconnected by a data network.” 15 In particular, the Commvault Job

Manager “manages and monitors immediate or scheduled operations throughout the CommCell

environment.” The Commvault Job Manager communicates with Commvault Media Agents “to

initiate and monitor data protection and data recovery operations,” “monitor resources necessary

to complete these operations,” and “starts, suspends, and resumes operations based on these

resources.” 16

          53.      The Commvault Job Manager is capable of generating a repair task (e.g., a restore

task to recover a database from backup) 17 and adding it to a to a task list that includes at least one

other repair task. For example, the Commvault Job Manager maintains a “job queue” of active

and pending repair tasks. Each repair task is assigned a three-digit job priority number by the




15
     https://documentation.commvault.com/commvault/v11/article?p=7068.htm

16
     https://documentation.commvault.com/commvault/v11/article?p=3619.htm

17
     E.g., https://documentation.commvault.com/commvault/v11/article?p=12983.htm



                                                      17
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 18 of 34




Commvault Job Manager. “The lower the job priority number is, the higher the priority assigned

to the job, which determines its position in the job queue.” 18




https://documentation.commvault.com/commvault/v11/article?p=6540.htm

         54.      The Commvault Job Manager determines a priority value for each repair task based

on a comparison of characteristic values (e.g., client priority and agent priority values) associated

with each repair task. The first digit in a Commvault job priority value represents operation

priority; for restores from backup, the default operation priority is 0 (i.e., the highest-priority

value). The second and third digits in a Commvault job priority value represent user-defined client

and Media Agent priorities, and a user may determine which of these priority values is

determinative.      Therefore, for instance, if “client priority” is selected, the Commvault Job

Scheduler will prioritize repair tasks with a lower client priority value (i.e., “characteristic value”)

over repair tasks with a higher client priority value.




18
     https://documentation.commvault.com/commvault/v11/article?p=6513.htm



                                                     18
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 19 of 34




https://documentation.commvault.com/commvault/v11/article?p=6516.htm

         55.      The Commvault Job Manager determines a resource budget for repair tasks based

on, for example, throttling thresholds set on network bandwidth capacity. “Network Bandwidth

Throttling allows you to limit the amount of bandwidth that network-based operations, such as

between clients and Media Agents, are allowed to consume.” Throttling may be employed to “set

bandwidth to an absolute level or to a percentage of available bandwidth.” The determined

resource budget includes separate values for each of the different portions of the network: throttling

limits can be applied “for individual clients, client groups and Media Agents,” and “[o]nce

configured, the throttling options are applied to all data transfer and control message operations,

such as backup, copy, and restore.” 19

         56.      The Commvault Job Manager is capable of promoting a repair task to an active

repair task when its priority value is higher than each other non-active repair task when there are

enough available resources to execute the new active repair tasks without demoting a current active


19
     https://documentation.commvault.com/commvault/v11/article?p=7483.htm



                                                     19
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 20 of 34




repair task. The Commvault Job Manager prioritizes promotion of repair tasks such that, “if there

is contention for resources, he job with the highest priority gets the resources first.” 20

         57.      The Commvault Job Manager is also capable of promoting a repair task to an active

repair task when its priority value is higher than at least one other active repair task, and demoting

the other repair tasks with lower priority values until enough resources are made available to

execute the new, higher-priority active repair task. In particular, the Commvault Job Manager “job

preemption,” where a higher priority job can preempt a lower priority job that is currently active. 21

“When several jobs have different priorities and if Job Preemption is allowed, then the Job

Manager interrupts the running job and allocates the freed resources to a higher priority job.”22

“The interrupted job enters a waiting state and resumes when the resources it needs become

available.” 23

         58.      The Commvault Job Manager is capable of promoting a repair task to an active

repair task if the new active repair task has a lower priority than another active repair task if there

are adequate resources to execute the new active repair task. If multiple existing repair tasks are

not competing for resources, “sources are allocated on a first-come, first-served basis.” The

Commvault Job Manager then executes each active repair task.

         59.      On information and belief, each of the above steps of the claimed method is

performed by Commvault in the United States, and each element of the claimed system is found

in Commvault’s products and/or services that are made, used, offered for sale, sold, and/or



20
     https://documentation.commvault.com/commvault/v11/article?p=6513.htm

21
     https://documentation.commvault.com/commvault/v11/article?p=6540.htm

22
     https://documentation.commvault.com/commvault/v11/article?p=6540.htm

23
     https://documentation.commvault.com/commvault/v11/article?p=6346.htm



                                                     20
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 21 of 34




imported into the United States. By making, using, offering for sale, selling, and/or importing into

the United States Commvault’s products and/or services without license or permission from

Rubrik, Commvault has infringed, and will continue to infringe, the ’773 patent in violation of 35

U.S.C. § 271(a).

          60.   In violation of 35 U.S.C. § 271(b), at least as of the filing of this Complaint,

Commvault has also actively induced, and will continue to actively induce, users of its infringing

system, products, and services to infringe the ’773 patent. Commvault offered and continues to

offer its infringing systems, services and products for sale, and instructed and continues to instruct

users to operate them in an infringing manner through, without limitation, advertisements, product

documentation or instructions, and customer support. By at least the filing of this Complaint,

Rubrik has disclosed to Commvault the existence of the ’773 patent and identified at least some

of Commvault’s systems, products, and/or services that infringe the ’773 patent. Thus, based on

this disclosure, Commvault has knowledge of the ’773 patent and that its activities infringe the

’773 patent. Based on Rubrik’s disclosures, Commvault has also known or should have known

since at least the filing of this Complaint that its customers, distributors, suppliers, and other

purchasers of the Accused Products are infringing the ’773 patent at least because Commvault has

known that it is infringing the ’773 patent. As a result of Commvault’s inducement, users of its

infringing system, products, and/or services have infringed and continue to infringe the ’773

patent.

          61.   Commvault’s infringement of the ’773 patent has damaged and continues to

damage Rubrik in an amount yet to be determined, of at least a reasonable royalty and/or the lost

profits that Rubrik would have made but for Commvault’s acts of infringement.




                                                 21
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 22 of 34




                                           COUNT THREE

                     (Infringement of United States Patent No. 10,133,495)

       62.     Rubrik incorporates herein and re-alleges the allegations of the preceding

Paragraphs as if set forth fully herein.

       63.     U.S. Patent No. 10,133,495 (the “’495 patent”) claims systems and methods of

identifying and restoring a particular version of a file from a portion of a version of a virtual

machine using a virtual machine search index.

       64.     As explained in the ’495 patent, “[v]irtualization allows virtual hardware to be

created and decoupled from the underlying physical hardware. For example, a hypervisor running

on a host machine or server may be used to create one or more virtual machines.” ’495 patent,

1:13–16. These virtual machines “comprise a software implementation of a physical machine,”

complete with “virtual memory, a virtual disk,” and the ability to run “a Windows® operating

system” or “a Unix-like operating system such as OS X®.” Id. at 1:18–25. In this way, virtual

machines mimic many of the key features of conventional, physical computers.

       65.     One common method of preserving the state of (i.e., backing up) a virtual machine

is through a snapshot backup. A snapshot backup is a type of backup copy that captures the state

of an application, disk or system a particular point in time. The snapshot may then be used to

restore a virtual machine to the state captured by the snapshot. 24

       66.     The ’495 patent discloses systems and methods of restoration of a particular

version of a file associated with a portion of a version of a virtual machine. In particular, the

’495 patent discloses that “a particular version of a file to be restored is identified,” which “may



24
   https://docs.vmware.com/en/VMware-Fusion/12/com.vmware.fusion.using.doc/GUID-E4C0FD3C-B527-42D3-
A60A-B4249A43CD5F.html.



                                                 22
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 23 of 34




comprise or correspond with a database, a spreadsheet, a word processing document, an image

file, a video file, a text file, an executable file, an audio file, an electronic message, or an email.”

’495 patent, 32:54–59. The file “may be stored on a virtual disk of a virtual machine.” Id. at

32:55–56. “The particular version of the file may be selected by an end user of a storage

appliance . . . using a user interface provided by the storage appliance.” Id. at 32:59–62. Then,

the ’495 patent explains that a virtual machine search index is “acquired” and used to identify “a

version of the virtual machine that includes the particular version of the file.” Id. at 32:62–67.

“[A] base image for generating the version of the virtual machine is identified,” along with a “set

of incremental files for generating the version of the virtual machine.” Id. at 33:1–6. The ’495

patent discloses that “a first portion of the base image that includes file system metadata for the

virtual disk storing the file is determined,” and “a portion of the version of the virtual machine is

generated using the file system metadata and the set of incremental files.” Id. at 33:12–20.

Finally, “the particular version of the file is extracted from the portion of the version of the

virtual machine,” and “the particular version of the file is outputted.” Id. at 33:20–24.

        67.     The ’495 patent recites multiple technical implementation details that address the

deficiencies in conventional prior art systems and methods for point-in-time recovery of particular

versions of files from backups of virtual machines. In particular, the ’495 patent describes novel

and unconventional systems and methods of identification and restoration of a particular file within

a version of a virtual machine through the use of a “virtual machine search index” that allows

searching a versions of virtualized machines based on metadata associated with the particular file.

See, e.g., ’495 patent, 14:21–15:3, 31:31–33:58, Figs. 5A–5D. The ’495 patent explains that “the

virtual machine search index 106 may be used to identify a version of the virtual machine that




                                                   23
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 24 of 34




includes a particular version of the file (e.g., a particular version of a database, a spreadsheet, or a

word processing document).” Id. at 14:29–32.

         68.      The ’495 patent additionally improves on prior art systems and methods by

allowing for restoration of only a portion of the identified version of the virtual machine. The ’495

patent explains that “[o]ne benefit of extracting the particular version of the file from a portion of

the version of the virtual machine that includes the particular version of the file is that the particular

version of the file may be quickly restored without having to first restore an entire image of the

version of the virtual machine.” Id. at 33:30–35. The implementation details and combination of

steps in the ’495 patent claims would be recognized by persons of skill in the art as unconventional.

         69.      Commvault makes, uses, offers for sale, sells, and/or imports certain systems,

products, and/or services in the United States, such as Commvault Complete Backup & Recovery,

through which Commvault infringes, directly and indirectly, literally and/or under the doctrine of

equivalents, at least claims 1–4 and 12–15 of the ’495 patent.

         70.      In particular, Commvault Complete Backup & Recovery software, when installed

and operating in a data management system (the “Commvault Backup System”), is advertised as

allowing a user to “view[] and restor[e] a file version,” including the ability to “view multiple

versions of a file that has changed across different backup jobs” of a virtual machine. 25            On

information and belief, the Commvault Backup System, including but not limited to the

Commvault VMware Agent, is capable of restoring an identified version of a file by restoring only

a portion of an identified version of a virtual machine.




25
     https://documentation.commvault.com/commvault/v11/article?p=36510.htm



                                                     24
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 25 of 34




        71.      Commvault systems, products, and/or services satisfy all of the claim limitations of

at least 1–4 and 12–15 of the ’495 patent. For example, independent claims 1 and 12 of the ’495

patent recite:

Claim 1. A method for operating a data management system, comprising:

        identifying a particular version of a file to be restored;

        acquiring a virtual machine search index for a virtual machine, the virtual machine search
        index includes a mapping of the particular version of the file to a point in time snapshot of
        the virtual machine that includes the particular version of the file;

        identifying a version of the virtual machine that includes the particular version of the file
        using the virtual machine search index;

        identifying a base image for generating a portion of the version of the virtual machine;

        identifying a set of incremental files for generating the portion of the version of the virtual
        machine;

        determining a first portion of the base image that includes file system metadata, the file
        system metadata identifies a location of the file to be restored within the version of the
        virtual machine;

        generating the portion of the version of the virtual machine less than the entire version of
        the virtual machine using the file system metadata and the set of incremental files, the
        generating the portion of the version of the virtual machine includes determining one or
        more regions within the base image that store the file to be restored and patching the one
        or more regions using the set of incremental files;

        extracting the particular version of the file from the portion of the version of the virtual
        machine, the extracting the particular version of the file includes extracting the particular
        version of the file from the portion of the version of the virtual machine without generating
        a full image of the version of the virtual machine; and

        outputting the particular version of the file.

Claim 12. A data management system, comprising:

        a memory configured to store a base image for generating a version of a virtual machine, a
        set of incremental files for generating the version of the virtual machine, and a virtual
        machine search index for the virtual machine; and

        one or more processors in communication with the memory, the virtual machine search
        index includes a mapping of a particular version of a data object to a point in time snapshot
        of the virtual machine that includes the particular version of the data object, the one or


                                                  25
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 26 of 34




         more processors configured to identify the particular version of the data object to be
         restored and determine that the version of the virtual machine includes the particular
         version of the data object using the virtual machine search index, the one or more
         processors configured to determine a first portion of the base image that includes metadata
         for locating the data object within a virtual disk of the virtual machine, the one or more
         processors configured to generate a portion of the version of the virtual machine less than
         the entire version of the virtual machine using the metadata and the set of incremental files,
         the one or more processors configured to determine one or more regions within the base
         image that store the data object to be restored and patch the one or more regions using the
         set of incremental files, the one or more processors configured to extract the particular
         version of the data object from the portion of the version of the virtual machine without
         generating a full image of the version of the virtual machine and output the particular
         version of the data object.

         72.      The Commvault Backup System identifies a particular version of a file to be

restored. Commvault advertises a “Restores for VMware Intellisnap” feature that allows users to

restore “full VMs, VMDK files, or guest files and folders.” 26 In particular, the Commvault Backup

System has a “View All Versions” feature that “enable [a user] to view multiple versions of a file

that has changed across different backup jobs.” A Commvault user may “[u]se this feature to

restore a specific version of a file from a Browse and Restore or Find Operation.” 27

         73.      The Commvault Backup System acquires a virtual machine search index for a

virtual machine. “Using the Command Center, [a Commvault user] can file index virtual machines

(VMs).” Commvault advertises that “[f]ile indexing is the process of searching full, incremental,

or synthetic full backups in order to create a file (called an index), which contains all of the

metadata (such as file name and date) that Commvault needs to be able to locate and perform

operations on the data that it backs up (for example, restore data).” “This file indexing (for




26
     https://documentation.commvault.com/commvault/v11/article?p=36454.htm

27
     https://documentation.commvault.com/commvault/v11/article?p=36510.htm



                                                     26
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 27 of 34




example, on VM-level data) results in faster file-level browse operations.” By default, the

Commvault Backup System performs file indexing after a backup is completed. 28

         74.      On information and belief, the virtual machine search index acquired by the

Commvault Backup System includes a mapping of the particular version of the file to a point in

time snapshot of the virtual machine that includes the particular version of the file. For example,

the Commvault Backup System generates an file index by performing a “file indexing job,” which

includes launching a “Filescan operation” on “each VM backup.” “The Filescan operation

processes each volume to create a list of files and folders with the following attributes: Disks and

volumes, File and folder names, File size, [and] File type.” 29

         75.      The Commvault Backup System identifies a version of the virtual machine that

includes the particular version of the file using the virtual machine search index. Commvault

advertises that a Commvault user may “execute a Find operation from a backup set or subclient,”

by “enter[ing] the file name or pattern in the File Name box” and “in the Search within these

folders box, enter[ing] the location where [the user] want[s] to search for the file.” Then, “the file

that match the criteria are displayed in the Search Results tab”; the user may “select a file on Search

Results tab[,] then right-click the file and select View All Versions.” “The available versions for

the selected file are displayed in the right pane,” and the user may select the file version to restore. 30

         76.      The Commvault Backup System identifies a base image for generating a portion of

the version of the virtual machine. Commvault’s snapshot feature, IntelliSnap, supports different

types of snapshots, including full backups and incremental backups. “A full backup contains all


28
     https://documentation.commvault.com/commvault/v11/article?p=101637.htm

29
     https://documentation.commvault.com/commvault/v11/article?p=101917.htm

30
     https://documentation.commvault.com/commvault/v11/article?p=36510.htm



                                                     27
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 28 of 34




the data in the subclient contents,” and is therefore “a baseline to which subsequent backup types

are applied.” 31

         77.       On information and belief, the Commvault Backup System identifies a set of

incremental files for generating the portion of the version of the virtual machine. Commvault’s

IntelliSnap for VMware supports incremental backups. “During incremental backups, Changed

Block Tracking is used to optimize backups of virtual machines by reading only the allocated and

modified portions of a virtual disk.” 32

         78.       The Commvault Backup System determines a first portion of the base image that

includes file system metadata, wherein the file system metadata identifies a location of the file to

be restored within the version of the virtual machine. Commvault advertises that file indexing for

virtual machines “is the process of searching full, incremental, or synthetic full backups in order

to create a file (called an index), which contains all of the metadata (such as file name and date)

that Commvault needs to be able to locate and perform operations on the data that it backs up (for

example, restore data).” A “Key Feature” of this functionality is a user’s ability to “automatically

index metadata for files and folders,” and then use that index to “search virtual machine files and

folders by file name or file extension.” 33

         79.       On information and belief, the Commvault Backup System generates the portion of

the version of the virtual machine less than the entire version of the virtual machine using the file

system metadata and the set of incremental files, and determines one or more regions within the

base image that store the file to be restored and patching the one or more regions using the set of


31
     https://documentation.commvault.com/commvault/v11/article?p=11684.htm.

32
     https://documentation.commvault.com/commvault/v11/article?p=36407.htm

33
     https://documentation.commvault.com/commvault/v11/article?p=101637.htm



                                                     28
          Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 29 of 34




incremental files. Commvault advertises that a Commvault user may “restore guest files and

folders from a virtual machine streaming backup or IntelliSnap backup to a virtual machine or

destination client.” To do so, the Commvault user may “right-click the subclient that contains the

data to restore and select Browse and Restore,” “select Guest Files and Folders,” and “navigate to

the required volume on the virtual machine with the files and folders to be restored,” after which

“the guest files and folders on the volume are displayed in the right pane.” The Commvault user

may then “select the required guest files and folders in the right pane,” including “selecting a

specific file version” from the “View All Versions” tab, and “click Recover All Selected.” 34

Commvault alternatively instructs users that, “to recover larger files or in other cases where you

cannot restore a file, restore the complete virtual machine or the disk that contains the file.” 35

         80.      The Commvault Backup System extracts a particular version of the file from the

portion of the version of the virtual machine, the extracting the particular version of the file

includes extracting the particular version of the file from the portion of the version of the virtual

machine without generating a full image of the version of the virtual machine. In addition to the

foregoing, Commvault advertises that a Commvault user may specify “restore options” including

to the proxy (i.e. location) to which the files are restored, or for agentless restores, the specific

virtual machine to which the files are restored. 36

         81.      Finally, the Commvault Backup System outputs the particular version of the file.

Commvault advertises that “[a] Commvault user can restore guest files and folders from a virtual

machine streaming backup or IntelliSnap backup to a virtual machine or destination client.”


34
     https://documentation.commvault.com/commvault/v11/article?p=36510.htm

35
     https://documentation.commvault.com/commvault/v11/article?p=36492.htm

36
     https://documentation.commvault.com/commvault/v11/article?p=36509.htm



                                                     29
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 30 of 34




       82.     Dependent claims 2–4 and 13–15 are similarly infringed by the Commvault Backup

System. By way of example and without limitation, the Commvault Backup System is capable of

identifying a plurality of regions within a base image to restore, and can transmit the particular

version of the identified file to a computing device. Furthermore, the Commvault Backup System

is capable of acquiring a merged file corresponding with the version of the virtual machine and

identifying the base image and set of incremental files using the merged file.

       83.     On information and belief, each of the above steps of the claimed methods is

performed by Commvault in the United States, and each element of the claimed systems is found

in Commvault’s products and/or services that are made, used, offered for sale, sold, and/or

imported into the United States. By making, using, offering for sale, selling, and/or importing into

the United States Commvault’s products and/or services without license or permission from

Rubrik, Commvault has infringed, and will continue to infringe, the ’495 patent in violation of 35

U.S.C. § 271(a).

       84.     In violation of 35 U.S.C. § 271(b), at least as of the filing of this Complaint,

Commvault has also actively induced, and will continue to actively induce, users of its infringing

system, products, and services to infringe the ’495 patent. Commvault offered and continues to

offer its infringing systems, services and products for sale, and instructed and continues to instruct

users to operate them in an infringing manner through, without limitation, advertisements, product

documentation or instructions, and customer support. By at least the filing of this Complaint,

Rubrik has disclosed to Commvault the existence of the ’495 patent and identified at least some

of Commvault’s systems, products, and/or services that infringe at least one claim of the ’495

patent. Thus, based on this disclosure, Commvault has knowledge of the ’495 patent and that its

activities infringe the ’495 patent. Based on Rubrik’s disclosures, Commvault has also known or




                                                 30
            Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 31 of 34




should have known since at least the filing of this Complaint that its customers, distributors,

suppliers, and other purchasers of the accused products are infringing the ’495 patent at least

because Commvault has known that it is infringing the ’495 patent. As a result of Commvault’s

inducement, users of its infringing system, products, and/or services have infringed and continue

to infringe the ’495 patent.

        85.      Commvault’s infringement of the ’495 patent has damaged and continues to

damage Rubrik in an amount, yet to be determined, of at least a reasonable royalty and/or the lost

profits that Rubrik would have made but for Commvault’s acts of infringement.

                                           JURY DEMAND

        86.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Rubrik respectfully

requests a trial by jury on all issues so triable.

                                       REQUESTED RELIEF

WHEREFORE, Rubrik respectfully seeks the following relief:

        a)       The entry of judgment declaring that Commvault has infringed the ’998, ’773,

and ’495 patents;

        b)       An order that, in accordance with 35 U.S.C. § 283, Commvault and all its affiliates,

employees, agents, officers, directors, attorneys, successors, and assigns and all those acting on

behalf of or in active concert or participation with any of them, be permanently enjoined from (1)

infringing the ’998, ’773, ’495 patents and (2) making, using, selling, offering for sale and/or

importing the accused products described in Counts One, Two, and Three;

        c)       An award of all available damages for Commvault’s infringement of the ’998, ’773,

and ’495 patents, not less than a reasonable royalty, together with pre-judgment and post-judgment

interest;




                                                     31
            Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 32 of 34




        d)       An order requiring Commvault to provide a pre-judgment accounting and to pay

supplemental damages to Rubrik, including without limitation, pre-judgment and post-judgment

interest;

        e)       The entry of an order declaring that this is an exceptional case and awarding Rubrik

its costs, expenses, and reasonable attorney fees under 35 U.S.C. § 285 and all other applicable

statutes, rules, and common law; AND

        f)       An order awarding Rubrik any such further relief as the Court may deem just and

proper under the circumstances.




                                                  32
      Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 33 of 34




DATE: May 6, 2021
                                  Respectfully submitted,



                                  By: /s/ Josh Krevitt

                                      Josh Krevitt
                                      Brian A. Rosenthal
                                      Paul E. Torchia
                                      Katherine Q. Dominguez
                                      Florina Yezril
                                      Allen Kathir
                                      Kyanna Sabanoglu
                                      GIBSON, DUNN & CRUTCHER LLP
                                      200 Park Avenue
                                      New York, NY 10166
                                      Tel: (212) 351-4000

                                      Jaysen S. Chung
                                      Ryan K. Iwahashi
                                      Christine L. Ranney
                                      GIBSON, DUNN & CRUTCHER LLP
                                      555 Mission Street, Suite 3000
                                      San Francisco, CA 94015
                                      Tel: (415) 393-8200

                                      Barry K. Shelton
                                      SHELTON COBURN LLP
                                      bshelton@sheltoncoburn.com
                                      Texas State Bar No. 24055029
                                      311 RR 620, Suite 205
                                      Austin, TX 78734-4775
                                      Tel: (512) 263-2165

                                      Attorneys for Plaintiff and
                                      Counterclaim-Defendant Rubrik, Inc.




                                    33
        Case 6:21-cv-00135-ADA Document 24 Filed 05/06/21 Page 34 of 34




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system.

                                                          /s/ Barry K. Shelton
                                                            Barry K. Shelton




                                              34
